     Case 1:19-cr-00219-DAD-BAM Document 60 Filed 09/29/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defenders
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorneys for Defendant
 6   JUAN SANCHEZ-DOMINGUEZ
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                         Case No. 1:19-cr-00219-DAD-BAM
12                   Plaintiff,                         STIPULATION TO VACATE TRIAL AND
                                                        SET CHANGE OF PLEA; AND
13           vs.                                        ORDER
14    JUAN SANCHEZ-DOMINGUEZ,                           DATE: October 6, 2020
                                                        TIME: 9:00 a.m.
15                   Defendant.                         JUDGE: Hon. Dale A. Drozd
16
17
18          IT IS HEREBY STIPULATED, by and between the parties, through their respective

19   counsel, Assistant United States Attorneys Laura Withers and Joseph Barton, counsel for

20   plaintiff, and Assistant Federal Defender Matthew Lemke, counsel for defendant Juan Sanchez-

21   Dominguez, that the trial currently set for October 6, 2020, be vacated and that a change of plea

22   hearing be set for October 6, 2020, at 9:00 a.m.

23          The parties have reached an agreement to resolve this case. The October 6, 2020, trial is

24   therefore no longer necessary. Accordingly, the parties jointly request that the trial date be

25   vacated, all filing deadlines related to the trial be vacated, and that the matter be set for a change

26   of plea hearing to take place on October 6, 2020, at 9:00 a.m.

27   \\

28   \\
     Case 1:19-cr-00219-DAD-BAM Document 60 Filed 09/29/20 Page 2 of 2


 1                                                  Respectfully submitted,
 2                                                  MCGREGOR W. SCOTT
                                                    United States Attorney
 3
 4   Date: September 28, 2020                       /s/ Laura Withers
                                                    LAURA WITHERS
 5                                                  Assistant United States Attorney
                                                    Attorney for Plaintiff
 6
 7                                                  HEATHER E. WILLIAMS
                                                    Federal Defender
 8
 9   Date: September 28, 2020                       /s/ Matthew Lemke
                                                    MATTHEW LEMKE
10                                                  Assistant Federal Defender
                                                    Attorney for Defendant
11                                                  JUAN SANCHEZ-DOMINGUEZ
12
13
                                                   ORDER
14
            IT IS HEREBY ORDERED that the trial scheduled for October 6, 2020, is vacated, all
15
     filing deadlines related to the trial be vacated, and that the matter be set for a change of plea
16
     hearing to take place on October 6, 2020, at 9:00 a.m.
17
18   IT IS SO ORDERED.
19      Dated:     September 29, 2020
20                                                         UNITED STATES DISTRICT JUDGE

21
22
23
24
25
26
27

28



                                                       2
